Citation Nr: 0943329	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  09-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for vision disability, 
to include as secondary to service-connected diabetes 
mellitus.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.  In a March 2008 rating decision, the RO, in 
pertinent part, granted service connection for bilateral 
hearing loss and assigned a noncompensable rating effective 
November 1, 2007.  In addition, in an April 2008 rating 
decision, the RO denied service connection for vision 
problems, to include as secondary to the Veteran's service-
connected diabetes mellitus.  The Veteran's disagreement with 
the initial noncompensable rating for bilateral hearing loss 
and his disagreement with the denial of service connection 
for vision disability led to this appeal.  The Veteran and a 
friend testified before the undersigned Veterans Law Judge at 
a videoconference hearing in October 2009.  

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence of chronic vision disability in service 
or for many years after service, nor is their competent 
evidence that relates any current vision disability to 
service or to any service-connected disability, including the 
Veteran's service-connected diabetes mellitus.  


CONCLUSION OF LAW

Vision disability was not incurred in or aggravated by active 
service, nor is any vision disability proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the Veteran by 
correspondence dated in February 2008, in which the RO 
notified the Veteran of the general provisions of the VCAA.  
In the letter, the RO notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim; 
in addition, the letter included a discussion regarding the 
assignment of disability ratings and effective dates and 
provided the Veteran with other pertinent information 
regarding VCAA.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  In 
this regard, the Veteran's service treatment records and VA 
treatment records have been obtained and associated with his 
claims file.  Although a VA compensation and pension eye 
examination was not obtained, the record includes reports of 
multiple VA ophthalmology examinations, which include 
consideration of whether the Veteran has vision disability 
related to his service-connected diabetes mellitus.  At the 
October 2009 hearing, the Veteran's representative suggested 
the Veteran should be examined by an ophthalmologist in 
conjunction with his claim.  The Board notes, however, that 
the VA eye examinations in February 2008 were complete eye 
examinations, including dilated fundus examinations for 
diabetes, and the Board finds them to be complete and 
comprehensive and concludes they serve to provide the 
evidence necessary to decide the claim on appeal.  

As VA as fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

To establish entitlement to secondary service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Background and analysis

At the Veteran's service enlistment examination in 
December 1963, the examiner noted congenital ptosis, left 
eye.  The Veteran's service treatment records show he 
complained of irritation in his left eye in September 1964, 
and said he thought he had a foreign body or irritation from 
a foreign body.  He was referred to an ophthalmologist who 
confirmed the presence of two small corneal abrasions, for 
which he prescribed eye drops.  In November 1965, the Veteran 
was treated with eye drops and a patch for redness of the 
left eye; the examiner found no foreign body.  At the 
Veteran's service discharge examination in February 1973, 
ophthalmoscopic evaluation was normal.  Distant vision was 
20/20 in each eye.  Left eye ptosis was noted.

As to medical treatment post service, in November 2002, the 
Veteran's private physician confirmed that he diagnosed the 
Veteran as having diabetes mellitus Type II in 1993.  
Progress notes from a VA ambulatory care clinic in White 
River Junction, Vermont, show that when the Veteran was seen 
to establish care in October 2000, he reported he had had 
diabetes mellitus Type II for approximately five-to-six years 
and had been taking glyburide for the past three years.  
Review of systems was negative for visual changes, and past 
medical history noted diabetes mellitus Type II diagnosed in 
1993 with no known neuropathy, retinopathy, or nephropathy.  
No eye abnormalities were noted on physical examination.  

Outpatient records from a VA medical facility in Charleston, 
South Carolina, show that in January 2001, the Veteran was 
seen with complaints of episodes of blurred vision with dark 
spots in from of his eyes that had first occurred in 
December 2000.  He said he had last had an eye exam about a 
year and a half ago, wore bifocals, and denied vision 
changes.  Examination of the eyes revealed that bilaterally, 
the pupils were unusually dilated and the right fundus was 
clear without hemorrhage or exudate; examination of the left 
fundus revealed a dark grey area at the medial superior 
aspect of the optic disc.  The plan at that time was to refer 
the Veteran to the eye clinic.  His problem list in 
January 2001 included diabetes mellitus Type II, episodes of 
blurred vision with abnormal appearance of left optic disc, 
hyperlipidemia, and bilateral carotid artery stenosis with 
left CEA (carotid endarterectomy) in September 1998 and right 
CEA in July 1999.  

When the Veteran was seen for follow up in the outpatient 
clinic in February 2001, he had had no recurrence of blurred 
vision episodes but was still troubled by what caused them.  
He denied any headaches, current vision changes, loss of 
consciousness, or transient weakness in any extremity.  He 
was scheduled for an MRI of the brain, which was conducted in 
March 2001.  

In the report of the March 2001 VA MRI of the brain, the 
radiologist's impression was bilateral deep white matter 
signal changes likely related to microangiopathic ischemia.  
He said that otherwise the examination was unremarkable.  The 
radiologist said that the optic chiasm and optic nerves, 
although not completely visualized, showed no abnormal 
signal.  

At a VA eye clinic visit in April 2001, the examiner noted 
the Veteran's history included diabetes mellitus type II, 
hyperlipidemia, and treatment for carotid arterial stenosis 
for which and ultrasound had been negative in June 2000.  
After examination, the assessment included ptosis and 
refractive error.  The examiner said there was no diabetic 
retinopathy.  

At a visit to a VA vascular surgery clinic in early 
September 2005, it was noted the Veteran had a past medical 
history of diabetes mellitus Type II, carotid stenosis, and 
hyperlipidemia.  The Veteran denied vision changes.  In 
addition, at a VA compensation and pension examination 
pertaining to whether the Veteran's erectile dysfunction was 
due to diabetes, it was noted that the Veteran denied visual 
problems.  The examiner reported that at the Veteran's most 
recent eye examination in January 2005, the eye examiner 
noted the Veteran had no significant abnormalities.  

At a VA eye examination in February 2008, the examiner noted 
the Veteran's history of diabetes mellitus diagnosed in the 
1990s.  After examination, including dilated fundus 
examination, the assessment was congenital ptosis, left eye, 
stable for 60 years, trace cataracts, and refractive 
error/presbyopia.  The examiner said there was no diabetic 
eye disease.  New glasses were ordered for the refractive 
error; it was noted that bifocals were ordered because the 
Veteran had not liked trifocals.  

The Veteran also underwent a complete VA eye examination in 
January 2009, including dilated fundus examination for 
diabetic examination.  The Veteran denied blurred vision.  
After examination, the assessment was congenital ptosis, left 
eye, stable for 60 years, trace cataracts, and refractive 
error/presbyopia.  The optometrist specifically stated there 
was no diabetic eye disease.  New glasses (trifocals) were 
ordered for the refractive error.  

At the October 2009 hearing, the Veteran's representative 
stated that the Veteran had said he did not start losing 
vision until about two years after he was diagnosed as having 
diabetes and that the Veteran had said a VA doctor in South 
Carolina had said the loss of vision was attributable to his 
diabetes.  The Veteran testified that VA had gradually 
increased his glyburide dose for diabetes and about two 
months before the hearing had added metformin.  The Veteran 
testified that at his annual eye examinations, his glasses 
had been changed to make them stronger.  

In conjunction with his claim for service connection for 
vision disability, the Veteran argues that he has vision loss 
that should be service-connected as secondary to his service-
connected diabetes.  He has made no argument for service 
connection for vision disability on a direct basis.  

The Board has considered the Veteran's claim for service 
connection for vision disability, but finds that service 
connection is not warranted on a direct basis because there 
is no evidence of any chronic eye disorder or vision loss in 
service, nor is there any basis for attributing any current 
vision disability to service.  As outlined above, the 
Veteran's service treatment records include no complaint, 
finding, or diagnosis of chronic vision disability.  Although 
there was treatment for two small corneal abrasions of the 
left eye in September 1964 and complaints of left eye 
irritation in November 1965, at the Veteran's service 
discharge examination in February 1973, his eyes were 
evaluated as normal.  There was no documentation of change in 
the congenital ptosis of the left eyelid, which was noted at 
entrance and again at separation from service.  The first 
evidence of vision loss requiring correction is not until 
decades after service and only recently, in February 2008, 
were traces of cataracts noted.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Additionally, no competent 
evidence of record provides a link between the Veteran's 
current vision loss or trace cataracts and his active 
service, and refractive errors of the eye are not recognized 
as disease or injuries within the meaning of applicable VA 
legislation.  

Further, and notwithstanding the assertion that a VA doctor 
told the Veteran that he has vision loss due to his service-
connected diabetes, VA eye examinations have included dilated 
fundus examination for diabetic examination, and the record 
shows that VA examiners have stated specifically that there 
have been no findings of diabetic retinopathy.  Further, 
nothing in the medical record indicates, nor has the Veteran 
made any such argument, that trace cataracts have any 
relationship to the Veteran's diabetes.  

To the extent that the Veteran has argued implicitly that the 
trace cataracts identified in 2008 and 2009 are related to 
service or his service-connected diabetes or that his vision 
loss is due to his service-connected diabetes mellitus, the 
Board notes that the record does not show, nor does the 
Veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide a medical 
opinion in this regard.  Although he is competent to report 
observable symptoms, it is now well established that a lay 
person such as the Veteran is not competent to opine on 
matters beyond the scope of his competence such diagnoses and 
opinions as to medical causation, and an opinion from him 
that cataracts are causally related to service or that any 
current vision loss is due to his service-connected diabetes 
mellitus type II is therefore entitled to no weight of 
probative value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for vision disability, including as 
secondary to his service-connected diabetes mellitus.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine in not applicable where, as here, the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


ORDER

Service connection for vision disability, to include as 
secondary to the Veteran's service-connected diabetes 
mellitus Type II, is denied.  


REMAND

As noted in the Introduction, in its March 2008 rating 
decision, the RO granted service connection for bilateral 
hearing loss and assigned a noncompensable rating effective 
November 1, 2007.  The Veteran's disagreement with the 
noncompensable rating led to this appeal.  

The record includes the report of a VA audiology consultation 
in February 2007, the report of a VA audiology compensation 
and pension examination in March 2008, and a VA audiology 
note dated in January 2009 at which time there was adjustment 
of the Veteran's hearing aids.  In his substantive appeal, 
received in July 2009, the Veteran asserted that his hearing 
loss had become worse since his last exam.  In addition, at 
the October 2009 videoconference hearing, the Veteran's 
friend testified that with respect to the Veteran's hearing, 
he had to have the television and the car radio blaring loud 
and he would ask her to repeat what she said every time she 
talked to him.  She testified that the Veteran's hearing had 
deteriorated since his last exam.  The Veteran testified that 
he had worked for three years at the VFW post but retired the 
year prior to the videoconference hearing.  He testified he 
retired because he was having so much difficulty hearing what 
people said and felt stupid when he asked questions and was 
told the topic had been discussed in a conversation in which 
he had been present but had not been able to hear.  

In view of the Veteran's assertions that his hearing loss has 
worsened since his last examination and the testimony to that 
effect by his friend at the October 2009 hearing, it is the 
judgment of the Board that the Veteran should be provided an 
additional VA audiology examination.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (where appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination).  The Board further notes that the Court 
has held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
Such is of particular importance in this case in view of the 
Veteran's testimony that he retired from his job because of 
his hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who have 
treated the Veteran for his bilateral ear 
hearing loss.  After the Veteran has 
signed the appropriate releases, those 
records not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.  

2.  Then, the AMC/RO should arrange for a 
VA audiological examination of the 
Veteran to determine the extent and 
severity of his service-connected 
bilateral hearing loss.  All indicated 
studies should be performed.  The 
examination is to be conducted in 
accordance with the requirements of the 
current Disability Examination Worksheet 
for Audio Examinations.  The audiologist 
is specifically requested to describe 
fully the effects caused by the Veteran's 
hearing loss disability on any 
occupational functioning and activities 
of daily living.  Prior to the 
examination, the claims folder must be 
made available to the audiologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
audiologist.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  After the above development has been 
completed, the AMC/RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  Full 
consideration should be given to the 
provisions of 38 C.F.R. § 3.321(b) 
(regarding extraschedular evaluations) 
and Fenderson v. West, 12 Vet. App. 119 
(1999) (concerning staged ratings).  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the AMC/RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative the 
requisite opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if indicated.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


